DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.   Applicant's election with traverse of Group I, claims 37-44 in the reply filed on  February 11, 2021 is acknowledged.  The traversal is on the ground(s) that Saks (WO 99/24507) discloses a broad range for amounts of the components, with 60%wt of polychloroprene and 5 phr of zinc oxide being exemplified.  This is not found persuasive because:
1) Saks clearly teaches the  composition comprising 10-90pbw of a chloroprene (chlorobutadiene) polymer, 90-10pbw of a carboxylated copolymer of acrylonitrile and butadiene (Abstract, p. 3, lines 15-25; col. 5, lines 14-16), or preferably 25-75 pbw of polychloroprene and 75-25 pbw of carboxylated copolymer of acrylonitrile and butadiene (p. 6, lines 1-4; claims 1, 2). Thus, the compositions comprising 10 pbw of polychroprene and 90 pbw of carboxylated copolymer of acrylonitrile and butadiene, and 25 pbw of polychroprene and 75 pbw of carboxylated copolymer of acrylonitrile and butadiene are clearly within the teachings of Saks.
2) Saks discloses the composition comprising 
0.05-2 phr of a crosslinker such as sulfur and 
0.2-20 phr of accelerators (Table 1).
Saks as well.
3) Though Saks in a single example recites the use of 60 pbw of polychloroprene and 5 phr of zinc oxide (Table 2).
    a) zinc oxide is cited as being an accelerator (p. 7, lines 6-8), and accelerators maybe used in amount of 0.2-20 phr, i.e. as low as 0.2 phr (Table 1);
    b) under 35 USC 103 a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
4) Furthermore, US 2014/0065311 discloses elastomeric compositions based on carboxylated acrylonitrile butadiene rubber further comprising 0-5 phr, or 0.5 phr of a metal oxide as a crosslinking agent ([0109]-[0111]).
5) Thus, based on the combined teachings of Saks and US 2014/0065311, it would have been obvious to a one of ordinary skill in the art to choose and use the composition comprising as high as 90 pbw of carboxylated nitrile butadiene rubber,  as low as 10 phr of chloroprene rubber, and further as low as 0.05 phr of the sulfur cross-linking agent, 0.5 phr of a metal oxide cross-linking agent and 0.2 phr of the accelerators, as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	


Claims 45-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4. Claim 37 and claims 38-41, which are dependent on claim 37, refer to “component (a)” and “component (b)”, but do not have prepositions “the” or “said” in front of said terms. Therefore, it is not clear if to “component (a)” and “component (b)” of claims 38-41 are the same as those previously cited in claim 37 or different.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Saks (WO 99/24507 submitted in IDS on 06/28/19) in view of Ota et al (US 2004/0010067).

6. Saks discloses elastomeric polymer blend for making elastomeric films shaped as gloves (Abstract, p. 2, lines 1-4; p. 5, lines 17-22) comprising:
A) about 10 pbw to about 90 pbw, preferably about 25 pbw to about 75 pbw (p. 6, lines 1-7)  (also as to instant claim 41) of a chloroprene polymer, i.e. polychlorobutadiene (p. 3, lines 15-24);
B) about 90 pbw to about 10 pbw, preferably about 75 pbw to about 25 pbw (also as to instant claim 39) of a nitrile polymer, specifically carboxylated nitrile butadiene rubber (Abstract, p. 3, lines 24-25, p. 6, lines 1-7; as to instant claim 38);
C) 0.05-2 phr of a cross-linker such as sulfur (Table 2; p. 7, line 7);
D) 0.1-10 phr of a first accelerator;
E) 0.1-10 phr of a second accelerator (Table 1).

7.  For making the desired shaped article, the desired shape is dipped into the polymer blend composition (p. 4, line 29-p. 5, line 7).

9. The chloroprene polymer appears to be non-carboxylated, as required by claim 37.

10. Thus, Saks discloses a film forming elastomeric composition comprising a combination of a chloroprene and a carboxylated nitrile butadiene rubber, wherein the carboxylated nitrile butadiene rubber maybe used in amount of as high as 90 pbw, and the chloroprene maybe used in amount of as low as about 10 pbw; the composition further comprising as low as 0.05 phr of a cross-linker such as sulfur, and as low as 0.2 phr of accelerators. Further, based on the teachings of Saks, it would have been obvious to a one of ordinary skill in the art to choose and use the composition comprising as low as 10 pbw of the chloroprene rubber as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
11. All ranges in the composition of Saks are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); 

12. Saks does not explicitly recite the composition comprising an ionic cross-linking agent in amount of 0.01-0.5 phr, and the total cross-linking amount of 0.1-2.5 phr, and further the composition comprising total solids content of 5-30%wt of the composition and additional elastomers.

13. However, Ota et al discloses a composition used for dip molding to produce articles such as gloves (Abstract, [0088]), comprising:
A‘) a carboxylated nitrile butadiene rubber ([0025]);
B’) 0.4 phr or less of sulfur vulcanizing agent ([0035], [0037]);
C’) 0.4 phr or less of vulcanization accelerator ([0038]);
D’) 0.3 phr or less of zinc oxide  ([0039], as to instant claim 44), i.e. an ionic cross-linking agent as defined in instant specification (p. 14, third paragraph of instant specification).
More preferably the composition comprises 0.2 phr of sulfur, 0.2 phr of vulcanization accelerator and 0.3 phr of zinc oxide ([0040], claim 4) and thereby the total amount of the vulcanizing agents B’-D’) is 0.7 phr.
The composition comprises solids content of 5-50%wt, preferably 10-40%wt ([0043]).
The composition may further comprise another rubber, such as natural rubber or isoprene rubber ([0044], as to instant claims 40, 42).

Ota et al teaches that the present of sulfur vulcanizing agent, vulcanization accelerator and zinc oxide increases the number of pinholes in a dip molding, and thereby said components should be used in minimal amounts such as  cited above ([0037]-[0040]).

15. Since both Ota et al and Saks are related to elastomeric compositions used for dip molding to produce gloves, the compositions comprising the major amount of carboxylated nitrile butadiene rubber in combination with sulfur cross-linking agent, accelerator and thereby belong to the same field of endeavor, wherein Ota et al explicitly teaches the use of the combination of sulfur and zinc oxide as the cross-linking/vulcanizing agents and vulcanization accelerators, all in amounts of 0.4 phr or lower to reduce the number of pinholes in the molding, therefore, based on the combined teachings of Ota et al and Saks, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include sulfur and zinc oxide as the vulcanizing agents, and the vulcanization accelerator in the composition of Saks in amounts of 0.4 phr or lower, so to reduce/eliminate the appearance of pinholes in the dip molded article as well, to prepare the composition having 5-40%wt of solids suitable for dip molding and include at least minor amount of additional isoprene  rubber or natural rubber in the composition of  Saks , as taught by Ota et al as well, given such is desired and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts Saks in view of  Ota et al, so to obtain the final composition suitable for dip molding to produce gloves having a desired combination of properties, such as desired level of cross-linking and thus desired tensile strength and elongation, while eliminating the appearance of pinholes, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 5,014,362 and US 6,566,435 disclose elastomeric compositions based on carboxylated nitrile butadiene rubber cross-linked with sulfur and metal oxides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764